PER CURIAM:
Ramon Odin Lagos-M, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), under 28 U.S.C. § 1915(e)(2)(B) (2000), for failure to state a claim upon which relief may be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lagos-M. v. Loranth, No. 9:07-cv-01409, 2007 WL 2105327 (D.S.C. July 19, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED